[J-48-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DONALD R. SISSON AND MARY                    :   No. 72 MAP 2015
SISSON, HIS WIFE,                            :
                                             :   Appeal from the Order of the Superior
                  Appellants                 :   Court at No. 1347 MDA 2013 dated
                                             :   1/27/15 affirming the judgment entered
            v.                               :   on 6/28/13 of the Susquehanna County
                                             :   Court of Common Pleas, Civil Division,
                                             :   at No. 2010-620-C.P.
JOSEPH STANLEY, HIS HEIRS,                   :
SUCCESSORS, EXECUTORS,                       :
ASSIGNS, AND ANY PERSONS                     :
CLAIMING BY, THROUGH, OR FROM                :   ARGUED: May 10, 2016
THEM,                                        :
                                             :
                  Appellees                  :




                                        ORDER


PER CURIAM                                                   DECIDED: July 19, 2016


      AND NOW, this 19th day of July, 2016, the above-captioned appeal is

DISMISSED as having been improvidently granted.



      Justice Donohue did not participate in the consideration or decision of this case.